           Case 1:21-cv-04998-PGG Document 10 Filed 09/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DIMITRA HRISIKOS,

                                 Plaintiff,

                     -against-                                     21-CV-4998 (LTS)

                                                                         ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION,

                                 Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. By order dated June 8, 2021, the Court denied

Plaintiff’s application to proceed in forma pauperis, that is, without prepayment of fees, and

directed her, within thirty days, to pay the $402.00 in fees required to bring a civil action in this

Court. (ECF 5.) Plaintiff failed to respond to the Court’s order, and by order dated July 29, 2021,

the Court dismissed the complaint without prejudice, and entered judgment. (ECF 6, 7.) On

August 4, 2021, the Court received a letter from Plaintiff seeking an extension of time to pay the

fees. On August 6, 2021, the Court granted Plaintiff thirty days’ leave to pay the fees and stated

that if Plaintiff paid the fees within the thirty-day deadline, the Court would reopen the action.

(ECF 9.)

       On September 7, 2021, the Court’s Finance Department processed Plaintiff’s payment of

the fees. Accordingly, the Court vacates its order of dismissal and civil judgment (ECF 6, 7), and

directs the Clerk of Court to reopen this action.
          Case 1:21-cv-04998-PGG Document 10 Filed 09/07/21 Page 2 of 2




         Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.)

SO ORDERED.

Dated:     September 7, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
